 



Exhibit 10.2
GARTNER, INC.
2003 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Grant # ________
NOTICE OF GRANT
     Gartner, Inc. (the “Company”) hereby grants you, [NAME OF EMPLOYEE] (the
“Grantee”), the number of restricted stock units indicated below (the
“Restricted Stock Units”) under the Company’s 2003 Long-Term Incentive Plan (the
“Plan”). The date of this Agreement is [DATE] (the “Grant Date”). Subject to the
provisions of Appendix A (attached hereto) and of the Plan, the principal
features of this Restricted Stock Unit grant are as follows:
Target Number of Restricted Stock Units: [NUMBER], subject to adjustment as
provided under Performance Vesting/Adjustment below.
Purchase Price per Share: $0.0005

    Vesting Commencement Date:                    [DATE]       Performance
Vesting/Adjustment:       Vesting Schedule:       Twenty-five percent (25%) of
the Restricted Stock Units eligible to vest (as determined in the prior
subsection) shall vest on the one (1) year anniversary of the Vesting
Commencement Date, and twenty-five percent (25%) of the Restricted Stock Units
eligible to vest (as determined in the prior subsection) shall vest on each
subsequent anniversary of the Vesting Commencement Date, subject to Grantee’s
Continued Service through each such date.

 



--------------------------------------------------------------------------------



 



     Your signature below indicates your agreement and understanding that this
grant is subject to all of the terms and conditions contained in this the Plan
and this Restricted Stock Unit Agreement (the “Agreement”), which includes this
Notice of Grant and Appendix A. For example, important additional information on
vesting and termination of this Restricted Stock Unit grant is contained in
Paragraphs 4 through 7 of Appendix A. ACCORDINGLY, PLEASE BE SURE TO READ ALL OF
APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS RESTRICTED
STOCK UNIT GRANT.

          GARTNER, INC.   GRANTEE
 
       
By
       
 
       
 
  Title:   [NAME]

-2-



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
     1. Grant. The Company hereby grants to the Grantee under the Plan at the
per share price of $0.0005, equal to the par value of a Share, the number of
Restricted Stock Units indicated in the Notice of Grant, subject to all of the
terms and conditions in this Agreement and the Plan.
     2. Payment of Purchase Price. When the Restricted Stock Units are paid out
to the Grantee, the purchase price will be deemed paid by the Grantee for each
Restricted Stock Unit through the past services rendered by the Grantee, and
will be subject to the appropriate tax withholdings.
     3. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date of grant. Unless and until
the Restricted Stock Units have vested in the manner set forth in paragraphs 4
or 5, the Grantee will have no right to payment of such Restricted Stock Units.
Prior to actual payment of any vested Restricted Stock Units, such Restricted
Stock Units will represent an unsecured obligation of the Company. Payment of
any vested Restricted Stock Units will be made in Shares.
     4. Vesting Schedule. Except as otherwise provided in this Agreement, the
Restricted Stock Units awarded by this Agreement are scheduled to vest in
accordance with the vesting schedule set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on any such date actually will vest
only if the Grantee remains in Continued Service through such date.
     5. Committee Discretion. The Committee, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Committee. If the Committee, in its discretion,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units, the payment of such accelerated Restricted Stock
Units nevertheless shall be made at the same time or times as if such Restricted
Stock Units had vested in accordance with the vesting schedule set forth in the
Notice of Grant (whether or not the Grantee remains in Continued Service through
such date(s)).
     6. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with paragraph 4 will be paid to the Grantee (or in the event of the
Grantee’s death, to his or her estate) in Shares as soon as practicable
following the date of vesting, subject to paragraph 9. Any Restricted Stock
Units that vest in accordance with paragraph 5 will be paid to the Grantee (or
in the event of the Grantee’s death, to his or her estate) in Shares in
accordance with the provision of such paragraph, subject to paragraph 9.
     7. Forfeiture. Notwithstanding any contrary provision of this Agreement,
the balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 4 or 5 at the time the Grantee ceases to be in Continued Service will
be forfeited and automatically transferred to and reacquired

-3-



--------------------------------------------------------------------------------



 



by the Company at no cost to the Company. The Grantee shall not be entitled to a
refund of any of the price paid for the Restricted Stock Units forfeited to the
Company pursuant to this paragraph 7.
     8. Death of Grantee. Any distribution or delivery to be made to the Grantee
under this Agreement will, if the Grantee is then deceased, be made to the
administrator or executor of the Grantee’s estate (or such other person to whom
the Restricted Stock Units are transferred pursuant to the Grantee’s will or in
accordance with the laws of descent and distribution). Any such transferee must
furnish the Company (a) written notice of his or her status as a transferee,
(b) evidence satisfactory to the Company to establish the validity of the
transfer of these Restricted Stock Units and compliance with any laws or
regulations pertaining to such transfer, and (c) written acceptance of the terms
and conditions of this Restricted Stock Unit grant as set forth in this
Agreement.
     9. Withholding of Taxes. When the Shares are issued as payment for vested
Restricted Stock Units, the Grantee will recognize immediate U.S. taxable income
if the Grantee is a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer, the
Grantee may be subject to applicable taxes in his or her jurisdiction. The
Company (or the employing Parent or Subsidiary) will withhold a portion of the
Shares otherwise issuable in payment for vested Restricted Stock Units that have
an aggregate market value sufficient to pay the minimum federal, state and local
income, employment and any other applicable taxes required to be withheld by the
Company (or the employing Parent or Subsidiary) with respect to the Shares. No
fractional Shares will be withheld or issued pursuant to the grant of Restricted
Stock Units and the issuance of Shares thereunder. The Company (or the employing
Parent or Subsidiary) may instead, in its discretion, withhold an amount
necessary to pay the applicable taxes from the Grantee’s paycheck, with no
withholding of Shares. In the event the withholding requirements are not
satisfied through the withholding of Shares (or, through the Grantee’s paycheck,
as indicated above), no payment will be made to the Grantee (or his or her
estate) for Restricted Stock Units unless and until satisfactory arrangements
(as determined by the Committee) have been made by the Grantee with respect to
the payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Restricted Stock Units. By accepting
this Award, the Grantee expressly consents to the withholding of Shares and to
any cash or Share withholding as provided for in this paragraph 9. All income
and other taxes related to the Restricted Stock Unit award and any Shares
delivered in payment thereof are the sole responsibility of the Grantee.
     10. Rights as Stockholder. Neither the Grantee nor any person claiming
under or through the Grantee shall have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account). Notwithstanding any contrary
provisions of this Agreement, any quarterly or other regular, periodic dividends
or distributions (as determined by the Company) paid on Shares will accrue with
respect to (i) unvested Restricted Stock Units and (ii) Restricted Stock Units
that are vested but unpaid, and no such dividends or other distributions will be
paid on Restricted Stock Units nor Restricted Stock Units that are vested but
unpaid pursuant to paragraph 5, and in each case will be paid out at the same
time or time(s) as the underlying Restricted Stock Units on which such dividends
or other distributions have accrued. After such issuance, recordation and
delivery, the

-4-



--------------------------------------------------------------------------------



 



Grantee will have all the rights of a stockholder of the Company with respect to
voting such Shares and receipt of dividends and distributions on such Shares.
     11. No Effect on Employment or Service. The Grantee’s employment with the
Company and any Parent or Subsidiary is on an at-will basis only, subject to the
provisions of applicable law. Accordingly, subject to any written, express
employment contract with the Grantee, nothing in this Agreement or the Plan
shall confer upon the Grantee any right to continue to be employed by the
Company or any Parent or Subsidiary or shall interfere with or restrict in any
way the rights of the Company or the employing Parent or Subsidiary, which are
hereby expressly reserved, to terminate the employment of the Grantee at any
time for any reason whatsoever, with or without good cause. Such reservation of
rights can be modified only in an express written contract executed by a duly
authorized officer of the Company or the Parent or Subsidiary employing the
Grantee.
     12. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Secretary at the Company’s headquarters, P.O. Box 10212, 56 Top Gallant Road,
Stamford, CT 06902-7700, or at such other address as the Company may hereafter
designate in writing.
     13. Grant is Not Transferable. Except to the limited extent provided in
paragraph 8 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void.
     14. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units awarded under this Agreement will be registered
under the federal securities laws and will be freely tradable upon receipt.
However, the Grantee’s subsequent sale of the Shares will be subject to any
market blackout-period that may be imposed by the Company and must comply with
the Company’s insider trading policies, and any other applicable securities
laws.
     15. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     16. Conditions for Issuance of Stock. The shares of stock deliverable to
the Grantee may be either previously authorized but unissued shares or issued
shares which have been reacquired by the Company. The Company shall not be
required to transfer on its books or list in street name with a brokerage
company or otherwise issue any certificate or certificates for Shares hereunder
prior to fulfillment of all the following conditions: (a) the admission of such
Shares to listing on all stock exchanges on which such class of stock is then
listed; and (b) the completion of any registration or other qualification of
such Shares under any state or federal law or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body, which the Committee shall, in its absolute discretion, deem necessary or
advisable; and (c) the obtaining of any approval or other clearance from any
state or federal governmental agency, which the Committee

-5-



--------------------------------------------------------------------------------



 



shall, in its absolute discretion, determine to be necessary or advisable; and
(d) the lapse of such reasonable period of time following the date of vesting of
the Restricted Stock Units as the Committee may establish from time to time for
reasons of administrative convenience.
     17. Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.
     18. Committee Authority. The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
shall be final and binding upon the Grantee, the Company and all other persons,
and shall be given the maximum deference permitted by law. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
     19. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     20. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
     21. Entire Agreement. This Agreement constitutes the entire understanding
of the parties on the subjects covered. The Grantee expressly warrants that he
or she is not executing this Agreement in reliance on any promises,
representations, or inducements other than those contained herein.
     22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Grantee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Grantee, to
avoid imposition of any additional tax or income recognition under Section 409A
of the Code prior to the actual payment of Shares pursuant to this award of
Restricted Stock Units.
     23. Amendment, Suspension or Termination of the Plan. By accepting this
award, the Grantee expressly warrants that he or she has received an award under
the Plan, and has received, read and understood a description of the Plan. The
Grantee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.

-6-



--------------------------------------------------------------------------------



 



     24. Governing Law. This grant of Restricted Stock Units shall be governed
by, and construed in accordance with, the laws of the State of Connecticut,
without regard to its conflict of laws provisions.
     25. Defined Terms: Capitalized terms used in this Agreement without
definition will have the meanings provided for in the Plan. When used in this
Agreement, the following capitalized terms will have the following meanings:

    “Continued Service” means that your employment relationship is not
interrupted or terminated by you, the Company, or any Parent or Subsidiary of
the Company. Your employment relationship will not be considered interrupted in
the case of: (i) any leave of absence approved in accordance with the Company’s
written personnel policies, including sick leave, family leave, military leave,
or any other personal leave; or (ii) transfers between locations of the Company
or between the Company and any Parent, Subsidiary or successor; provided,
however, that, unless otherwise provided in the Company’s written personnel
policies, in this Agreement or under applicable laws, rules or regulations, or
unless the Committee has otherwise expressly provided for different treatment
with respect to this Agreement, (x) no such leave may exceed ninety (90) days,
and (y) any vesting shall cease on the ninety-first (91st) consecutive date of
any leave of absence during which your employment relationship is deemed to
continue and will not recommence until such date, if any, upon which you resume
service with the Company, its Parent, Subsidiary or successor. If you resume
such service in accordance with the terms of the Company’s military leave
policy, upon resumption of service you will be given vesting credit for the full
duration of your leave of absence. Continuous employment will be deemed
interrupted and terminated for an Employee if the Grantee’s weekly work hours
change from full time to part time. Part-time status for the purpose of vesting
continuation will be determined in accordance with policies adopted by the
Company from time to time, which policies, if any, shall supersede the
determination of part-time status set forth in the Company’s posted “employee
status definitions”.       “Disability” means total and permanent disability as
defined in Section 22(e)(3) of the Code.

o 0 o

-7-